Case 1:19-cr-00472-PAC Document 180 Filed 07/08/21 Page 1of1

RICHARD H. ROSENBERG
ATTORNEY AT LAW

217 BROADWAY TEL: 212-586-3838

Surte 707 Fax: 212-962-5037

New York, New York 10007 richrosenberg@msn.com
July 7, 2021
Hon. Paul A. Crotty
United States District Court , 7 | ¥ (tu u
Southern District of New York Tle bt Bt Lig on Het clay
500 Pearl Street se | Ofek lt
New York, New York 10007 WIA bY) Leste a thssen, Lhe tuep i
Mey fed ee ALY CerayeAF
48 bole,
Re; United States v. Salvatore Tagliaferro 2
19 CR. 472 (PAC) Gel A he
Osby

Dear Judge Crotty:

L respectfully write today to request a sixty-day continuance of sentencing currently
scheduled for July 27, 2021. A continuance is necessary as it will provide counsel with the time
needed for the development of mitigating factors we intend to include in our sentencing
submission. Mr. Tagliaferro has been fully compliant with the terms of his appearance bond and
has been instrumental in assisting counsel in our preparation,

We have been advised by A,U.S.A. Thomas McKay that the Government is prepared to
go forward with sentencing on July 27, 2021. We, however, will not be prepared to go forward
on that date.

Accordingly, the undersigned respectfully requests a sixty day adjournment of Mr.
Tagliaferro’s sentencing or a date thereafter that is convenient to the Court.

   
 
   

Respectfully submitted,

Richard H. Rosenberg
Michael K, Bachrach

Attorneys for Salvatore Tagliaferro
cc.: all parties (ECF and e-mail)
